Citation Nr: 0631390	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds to the right leg (MG 
XIII).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds to the left lower leg (MG 
XI).

3.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1977.

This claim is on appeal from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right and left leg muscle disabilities are 
manifested by subjective complaints scar tissue on his lower 
extremities; and objective evidence of residual scarring with 
muscle tissue loss.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds to the left lower leg (MG 
XI) have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.41, 4.44, 4.45, 4.46, 4.55, 4.56, 4.71, 4.71a, 4.73, DC 
5313 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds to the right leg (MG XIII) 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.44, 4.45, 4.46, 4.55, 4.56, 4.71, 4.71a, 4.73, DC 5311 
(2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

I.  Residuals of Shell Fragment Wounds

The veteran is currently rated for "moderate" disabilities 
of the right and left legs.  He contends that he should be 
assigned disability ratings consistent with "moderately 
severe" disabilities.  He asserts that his wounds were 
through and through, entitling him to a higher rating.

Relevant Laws and Regulations Regarding Muscle Injuries

In rendering a determination on missile injuries, the 
analysis must start with a review of the extent of the 
original traumatic injury, and the course of the disability 
in the ensuing years.  In addition, § 4.55 provides that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injury affects an entirely different function.  Moreover, § 
4.56 discusses factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot wounds or other trauma.    

"Moderate" disability of muscles is described at 38 C.F.R. 
§ 4.56(c) as --
*	a through and through or deep penetrating wounds of 
relatively short track by single bullet or small shell 
or shrapnel fragment; 
*	absence of explosive effect of high velocity missile and 
of residuals of debridement or of prolonged infection;
*	history will include evidence of hospitalization for 
treatment of wound with consistent complaints on record 
of one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-like pain after 
moderate use, affecting the particular functions 
controlled by the injured muscle;
*	objective findings include entrance and exit scars 
linear or relatively small and so situated as to 
indicate relatively short track of missile through 
muscle tissue; and  
*	signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, of definite 
weakness or fatigue in comparative tests.  

"Moderately severe" muscle disability is described as -- 
*	being from through and through or deep penetrating wound 
by high velocity missile of small size or large missile 
of low velocity;
*	with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization;
*	history should include prolonged hospitalization in 
service for treatment of a wound of severe grade, and 
cardinal symptoms muscle wounds;
*	objective findings should include relatively large 
entrance and exit scars so situated as to indicate the 
track of the missile through important muscle groups; 
*	with moderate loss of deep fascia or moderate loss of 
normal firm resistance of muscle as compared with the 
sound side; and 
*	tests of strength and endurance of muscle groups 
involved give positive evidence of marked or moderately 
severe loss.

In-Service Injury

Service medical records show that the veteran sustained 
multiple shell fragment wounds of the thighs and leg in June 
1970 from a friendly booby trap (reported to be a Claymore 
mine).  He was initially treated on the USS Sanctuary and 
underwent a debridement procedure.  

The most descriptive report of the wounds is noted in the 
Operation Report, which related that the veteran had wounds 
on the anterior and posterior right and left legs.  On the 
right leg, the wounds were anterior and averaged 2-inches in 
diameter.  On the left leg, a posterior wound was noted to be 
approximately 4 X 3 inches in size and an anterior wound was 
reported as 2-inches in diameter.  The wounds were debrided, 
with the left anterior wound remaining open for drainage.

The post-surgery Operating Room note indicated that there 
were no major nerve or arterial injuries found.  Additional 
evidence reflects no neurological or vascular deficits.  An 
X-ray report related no evidence of fracture in the right or 
left tibia or fibula, and a soft tissue avulsion over the 
posterior aspect of the left lower leg with small metallic 
fragments within the soft tissue.  Metallic fragments were 
also noted within the soft tissue on the right leg and right 
thigh, but no fracture.

The veteran was medivaced to Japan in late June 1970 because 
of the size of the wounds and the need for longer 
convalescence.  In late July 1970, it appears he was 
transferred to CONUS.  In the discharge summary, the veteran 
was noted to have multiple fragment wounds to the right and 
left legs from a Claymore mine and underwent debridement.  
All peripheral pulses were normal and there was no 
neurological injury.  The hospital course was summarized as 
admission with debridement two days later.  The post-
operative course was complicated by an episode of 
phlebothrombosis of the posterior right calf.  He was started 
on heparin, and eventually Coumadin.  In September 1970, he 
was discharged to duty.

In June 1971, the veteran was hospitalized for excision and 
revision of the scar of the left leg.  Physical examination 
revealed an 8 cm. hypertrophic scar on the right lateral 
anterior thigh, and a 4 cm. scar over the posterior calf.  
The left leg showed a 2 cm. posterior thigh scar, a 16 cm. 
posterior calf scar with underlying muscle defect and a wide 
4 cm. defect, a medial scar on the left lower leg, which was 
tender to palpation.  He had full strength and range of 
motion of the leg.  The clinical assessment was painful left 
leg scar probably secondary to neuroma formation of the shell 
fragment wound.  It was also reported that the veteran's 
right leg phlebitis had resolved with conservative treatment 
but that he had developed pain and swelling in the left 
medial calf area.

Service medical evidence reflects no complaints related to 
shell fragment wound residuals of the legs during the 
remainder of his military service, except that in May 1972 he 
requested that a piece of shrapnel in the area around his 
right knee be removed but he had "no symptoms" at that 
time.  The orthopedic consultation reflected that he was able 
to do field activities.  

In April 1974, the veteran sprained his knee playing 
football, and in September 1975 he injured himself as a 
result of combat handball, but neither incident related 
complaints associated with shell fragment wounds of the lower 
extremities.  A December 1975 periodic examination revealed a 
normal clinical evaluation of the veteran's lower 
extremities, similarly the October 1977 separation 
examination showed no complaints associated with shell 
fragment wound residuals.  



Procedural History

The veteran filed an initial claim for, among other things, 
wounds to the left leg in August 1987.  He listed only the VA 
Medical Center for treatment of "leg trouble" since 
military discharge and noted that his treatment took place in 
August 1987.  After a VA examination reflected a 5 X 12 cm. 
left calf depressed scar, he was granted service connection 
for, among other things, residuals of shell fragment wounds 
to the left lower leg and right leg and assigned 
noncompensable evaluations.  

In May 2003, the veteran filed, among other things, the 
current claims.  He maintained that he sustained two through 
and through wounds to his legs, which had required 
debridement.  By decision dated in December 2004, the DRO 
increased the evaluations to 10 percent for "moderate" 
muscle disabilities.

Legal Analysis

The Board has carefully reviewed the service medical records 
and does not find evidence consistent with moderately severe 
injuries.  Specifically, the military operative report 
separately described wounds on the posterior and anterior 
leg.  Similarly, the post-operative note again described the 
wounds as anterior and posterior.  

The Board has considered two more recent statements from the 
veteran's private physicians that his wounds are consistent 
with through and through injuries.  A February 2004 statement 
generally remarked that the scarring on the veteran's lower 
extremities was "certainly consistent" with his description 
of a through and through injury.  

In a March 2004 statement, private physician vigorously 
asserted that the veteran's scarring and muscle involvement 
were "indicative of through and through penetration 
consistent with injury from a land mind" and that "there 
[was] no other rational explanation for the pattern of 
scarring and tissue loss than that of several through and 
through projectile injuries to both lower extremities . . . 
."

Even with the March 2004 physician's strong assertion that 
the veteran's leg wounds were consistent with a through and 
through injury, this evidence is does not establish 
moderately severe injury.

Therefore, the Board has weighed the contemporaneous medical 
evidence in the service medical records with the more recent 
private medical statements and concludes that the 
contemporaneous evidence of record does not support a finding 
that the veteran's wounds were, in fact, moderately severe.  

At this juncture, the veteran's main contention is that the 
shell fragment wounds were through and through and that fact 
alone warrants a higher rating.  A review of the relevant 
regulations indicates that through and through wounds 
describes both the criteria for a "moderate" disability 
(the veteran's current rating), and a "moderately severe" 
rating (that which he now seeks).  Therefore, even if the 
wounds were through and through (not shown in the record), 
that fact alone would not support a higher rating.  

As noted above, the essential element of the criteria for a 
"moderately severe" muscle disability, which distinguishes 
it from the criteria of a "moderate" muscle disability is 
the level of muscle impairment.  A moderately severe muscle 
disability requires loss of deep fascia or moderate loss of 
normal firm resistance of muscle, and evidence of marked or 
moderately severe loss of muscle.  

In a March 2003 private physical examination, the veteran 
underwent a complete physical which was found to be normal.  
Although the veteran reported that he was wounded in both 
lower extremities in Vietnam, he reported residuals of right 
knee swelling and left ankle numbness (both of which are 
separately service-connected).  There were no reported 
complaints associated with muscle weakness or loss.  As such, 
this evidence does not support a higher rating.

In an October 2003 VA joints examination, the veteran 
complained of problems with his right knee (already service-
connected) and his left ankle (already service-connected) but 
there were no specific complaints or findings related to 
muscle weakness in the legs as a result of shell fragment 
wounds.  Therefore, this evidence does not support a higher 
rating.

In February 2004, the veteran's private physician 
acknowledged that the veteran did not have decreased strength 
in the musculature of his lower extremities, but rather 
"sometimes experience[d] some discomfort in the areas of the 
wounds."  The physician noted that the scarring was 
consistent with the veteran's description of through and 
through injuries.  Given the veteran's self-reported no loss 
of muscle strength in the lower extremities, this evidence 
does not support a higher rating based on muscle damage from 
shell fragment wound residuals.

In the March 2004 statement from another private physician, 
he described a 5 cm. scar in the anterior right thigh, a 14-
16 cm. scar in the posterior aspect of the right thigh, a 4 
cm. scar on the medial aspect of the left shin, and a defect 
in the gastrocnemius muscle on the left posteriorly.  While 
the physician stressed that the injuries involved muscle 
tissue loss and cutaneous scarring, he made no determination 
as to the severity of the muscle involvement.  

In the absence of evidence of greater residual muscle damage, 
including moderate loss of deep fascia, moderate loss of 
normal firm resistance of muscle, or positive evidence of 
marked or moderately severe muscle loss, the current findings 
do not more nearly approximate or equate to the criteria for 
a "moderately severe" muscle disability.  Therefore, 
increased evaluations for shell fragment wounds of MG XIII 
(right leg) and MG XI (left leg) are not warranted.  

Next, the Board has considered whether the veteran is 
entitled to separate compensable ratings based on residual 
scarring.  Under the current regulations (applicable in this 
case), DC 7801 provides that scars other than head, face, or 
neck, that are deep or that cause limited motion will be 
rated 10 percent disabling if the area exceeds 39 sq. cm.  A 
20 percent evaluation will be assigned if the area exceeds 77 
sq. cm.  If the area involved exceeds 465 sq. cm., a 30 
percent evaluation will be assigned.  A 40 percent disability 
will be warranted if the area exceeds 929 sq. cm.  

Moreover, DC 7802 pertains to scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion.  Specifically, under DC 7802, a 10 percent rating is 
warranted for an area or areas of 144 square inches (929 sq. 
cm.) or greater.  This is the highest rating available under 
this code.  

In an October 2003 VA examination, the veteran was noted to 
have a 6 cm. scar on the medial aspect of the left calf, a 16 
cm. scar on the posterior aspect of the left calf, 5cm. and 9 
cm. scars of the right knee, and a 4 cm. scar of the right 
posterior calf.  There were scattered scars noted on the 
posterior aspects of the bilateral thighs.  

Physical examination revealed that the scars were 
hypopigmented but not tender to palpation.  There was no 
edema or keloid formation, and no limitation of the affected 
parts.  The surface of the scars were depressed and were deep 
except for the bilateral posterior thigh scars.  The final 
diagnosis was multiple scars without limiting function.

In this case, the Board finds that none of the veteran's 
scars are sufficient large to warrant a compensable 
evaluation.  The largest scar is described fairly 
consistently as 16 cm. long without any width given.  Even 
assuming that it is as large as 2 cm. wide (approximately 
one-inch), it would not meet the criteria of a compensable 
rating.  Therefore, the Board finds that the veteran's 
residual scarring does not warrant a separate compensable 
rating at this time.

The veteran maintains, in essence, that his residuals of 
shell fragment wounds are worse than currently evaluated.  In 
this case, the basis for denying increased ratings is the 
absence of evidence documenting moderately severe muscle 
disabilities due to shell fragment wounds.  The veteran's 
main complaints have focused on his right knee and left ankle 
disabilities, for which service-connection is already 
granted.  

Significantly, the veteran has not maintained, and the 
evidence does not show, marked or moderately severe muscle 
loss in his lower extremities.  Rather, he argued that the 
wounds were through and through and that higher ratings are 
warranted based on that alone.  However, even if the 
veteran's wounds were from through and through injuries, the 
criteria for both a moderate and moderately severe muscle 
disability anticipates a through and through injury.  

Moreover, as noted above, the complaints associated with his 
right knee and left ankle disabilities are separately 
service-connected and not considered part of his muscle 
involvement.  Thus, absent any indication that the veteran 
now experiences moderate loss of deep fascia, moderate loss 
of normal firm resistance of muscle, or positive evidence or 
marked or moderately severe muscle loss, the Board finds that 
the medical evidence does not support the claims for higher 
ratings.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized due to his service-
connected shell fragment wound residuals.  There is also no 
objective evidence of that the shell fragment wound 
residuals, in and of themselves, have resulted in marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2003.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The June 2003 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  He was 
notified of the need to give to VA any evidence pertaining to 
his claims.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in October 2003.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, no further action is necessary 
under the mandate of the VCAA.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Bilateral Tinnitus

By decision dated in December 2003, the RO granted 
entitlement to service connection for tinnitus and assigned a 
10 percent evaluation because DC 6260 offers no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran now disagrees with the disability 
rating.

As an initial procedural matter, the Board notes that a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a 10 percent rating is to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Nonetheless, in Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005) the U.S. Court of Appeals for Veterans Claims 
(Veterans Claims Court) held that the pre-1999 and pre-June 
13, 2003, versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Veterans Claims Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

Although not directly affected by the Smith stay, the 
veteran's service-connected bilateral tinnitus disability has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. § 4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  Therefore, no further action 
is mandated under the VCAA with respect to this claim.




ORDER

The claim for entitlement to a rating in excess of 10 percent 
for residuals of shell fragment wounds to the right leg (MG 
XIII) is denied.

The claim for entitlement to a rating in excess of 10 percent 
for residuals of shell fragment wounds to the left lower leg 
(MG XI) is denied.

The claim for entitlement to a rating in excess of 10 percent 
for bilateral tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


